     Case 3:19-cv-01224-CAB-AHG Document 47 Filed 10/28/19 PageID.434 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ERIC CARUSO,                                       Case No.: 19-CV-1224-CAB-AHG
12                                      Plaintiff,
                                                         DISMISSAL WITH PREJUDICE
13    v.
14    CAVALRY PORTFOLIO SVCS et al.,                     [Doc. No. 44]
15                                   Defendants.
16
17
18
19         Having considered the parties’ Joint Motion for Voluntary Dismissal with Prejudice
20   as to Defendant Equifax Information Services LLC and good cause having been shown:
21         IT IS HEREBY ORDERED that the Motion is GRANTED, and the above
22   captioned action is DISMISSED with prejudice as to Equifax Information Service LLC,
23   with each party bearing their attorney’s fees and costs.
24         It is SO ORDERED.
25   Dated: October 28, 2019
26
27
28

                                                     1
                                                                            19-CV-1224-CAB-AHG
